         Case 1:20-cv-07996-VSB-SLC Document 21 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LETICIA MARRERO,

                                Plaintiff,

         -v-                                                 CIVIL ACTION NO.: 20 Civ. 7996 (VSB) (SLC)

                                                                                ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s request for an extension of time to file her motion for judgment on the

pleadings (ECF No. 20) is GRANTED, and the Court orders as follows:

         1. Plaintiff shall file her motion by July 21, 2021;

         2. The Commissioner shall file its response by September 20, 2021; and

         3. Plaintiff shall file her reply, if any, by October 12, 2021.

         The Clerk of Court is respectfully directed to close ECF No. 20.

Dated:          New York, New York
                June 15, 2021
                                                        SO ORDERED.

                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
